Broyles, C. J.
1. “It is well settled by repeated decisions of the Supreme Court and of this court, that evidence of a confession freely and voluntarily made by the defendant is direct evidence of the highest character, and, when corroborated by proof of the corpus delicti, is sufficient to authorize his conviction.” Berry v. State, 48 Ga. App. 303 (172 S. E. 647) ; Wimberly v. State, 105 Ga. 188 (31 S. E. 162).
2. “A carrier has such an interest in the goods which are in its custody for transportation as to support the allegations of its ownership, in an indictment for larceny or burglary.” Hall v. State, 7 Ga. App. 115 (4) (66 S. E. 390); Adkins v. State, 115 Ga. 582 (41 S. E. 987).
3. The defendant was convicted of the offense of “ car-breaking.” The State introduced evidence of a confession freely and voluntarily made by the defendant. The evidence was admitted without objection, and was corroborated by ample proof of the corpus delicti. It is true that the defendant in his statement to the jury declared that the arresting officers beat him and forced liim to make the confession, but that statement was denied by the officers in their testimony; and this issue of fact was settled by the jury. The evidence for the defense by which it was attempted to set up an alibi was not sufficient to exclude the reasonable possibility of his presence at the scene of the crime at the time of its commission. The fact that the other persons (jointly indicted with the defendant) testified that the accused did not participate in the commission of the offense did not demand a finding that he was not guilty; especially so in view of the evidence as to his confession of guilt. The verdict was amply authorized by the evidence. The special grounds of the motion for new trial are merely in elaboration of the general grounds. The refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.